                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Regine Ndifor,                                                 Civ. No. 19-0005 (SRN/BRT)

                      Plaintiff,

v.

Sterling Medical Corporation, and                                  ORDER
St. Clairsville Medical Group,

                      Defendants.


       On March 25, 2019, Plaintiff filed a motion to amend the Complaint (Doc.

No. 28), which was granted by the Court. Because an Amended Complaint has been filed

in accordance with the Federal Rules of Civil Procedure, the Court finds that Defendants’

pending motion to dismiss is now moot. Also, because Defendants appeared in this case

bringing a motion to dismiss in lieu of an answer, and counsel for both Defendants have

made an appearance, Plaintiff’s prior request for default judgment is denied. In addition,

in light of Plaintiff proceeding in this case with an Amended Complaint, and her request

for a jury trial before this Court, the Court finds Plaintiff’s prior request for a remand

abandoned. The above three motions thus need no longer be referred to the Magistrate

Judge, and the Court makes the following order based on the current procedural posture

of the case.

       IT IS HEREBY ORDERED that:

       1.      Defendants’ motion to dismiss [Doc. No. 18] is DENIED AS MOOT;

       2.      Plaintiff’s request for default judgment [Doc. No. 12] is DENIED; and
      3.     Plaintiff’s request for remand [Doc. No. 7] is DENIED as abandoned.



Date: April 3, 2019
                                       s/Susan Richard Nelson
                                       SUSAN RICHARD NELSON
                                       United States District Judge




                                          2
